Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-17 and 21 are pending.  Claims 18-20 have been canceled.  Applicant’s amendment and arguments filed 11/30/21 have been entered. 
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 5/5/21 have been withdrawn:  
	The rejection of claim 1-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


With respect to instant claims 1, 7, 9, and 17, the specification, as originally filed, provides no basis for “single ply”.  Thus, this deemed new matter.  Note that, instant claims 2-6, 8, and 10-16 have also been rejected due to their dependency on claim 1.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.


pre-AIPA 35 U.S.C. 102(e)).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
Claims 1-6, 9-17, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel et al (US 2004/0253434).
Patel et al teach a water-soluble film system with actives embedded/entrapped therein such as to provide precise and desired release of actives therefrom, and its method of manufacturing for diverse applications, in which a variety of substances such as detergents, enzymes, surfactants, softeners, perfumes, hazardous chemicals, active ingredients, active agents for cleaning laundry, dishes, etc., and mixtures thereof, can be embedded/entrapped for such purpose.  See Abstract and para. 87.  Suitable water-soluble films are made from polyvinyl alcohol, starch, etc.  See para. 23.  The water-soluble films have the active substances embedded in selective areas of the water-soluble films in desired shapes.  See para. 21.  Note that, the Examiner asserts that “active substances embedded in selective areas of the water-soluble films in desired shapes” as taught by Patel et al would clearly fall within the scope of “one or more agents present in the single ply film in two or more z-direction layers” as recited by the instant claims.  Designs or other embossed or patterned designs can be created in the film by using designed male/female rollers.  See para. 187.  Patel et al clearly teaches a water-soluble film which comprises one water soluble film embedded with 
Patel et al do not teach, with sufficient specificity, a unit dose product comprising a singly ply film, wherein the singly ply film comprises one or more filament-forming materials and one or more agents present in the single ply film in two or more z-direction layers as recited by instant claims.  
Nonetheless, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to formulate a unit dose product comprising a singly ply film, wherein the singly ply film comprises one or more filament-forming materials and one or more agents present in the single ply film in two or more z-direction layers as recited by instant claims, with a reasonable expectation of success, because the broad teachings of Patel et al suggest a unit dose product comprising a singly ply film, wherein the singly ply film comprises one or more filament-forming materials and one or more agents present in the single ply film in two or more z-direction layers as recited by instant claims.  
Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel et al (US 2004/0253434) as applied to claims 1-6, 9-17, and 21 above, and further in view of Ochomogo et al (US 2011/0301070) and Sommerville-Roberts et al (US 7,169,740).
  	Patel et al are relied upon as set forth above.  However, Patel et al do not teach the use of plasticizers in addition to the other requisite components of the composition as recited by the instant claims.  

	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use a plasticizer in the film taught by Patel et al, with a reasonable expectation of success, because Ochomogo et al or Sommerville-Roberts et al teach the use of plasticizers in a similar film and that plasticizers are used to alter the flexibility of the film which would be desirable for the films taught by Patel et al. 
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 112(a), , Applicant states that the specification describes that two or more compositions, for example, two or more different compositions and/or two or more identical compositions, for example two or more filament compositions, may be deposited as layers to form a layered (with respect to the z-direction) unit dose product.  In response, note that, while the specification makes the above disclosure, the Examiner asserts that the specification, as originally filed, provides no basis for “single ply” as recited by the instant claims.  Thus, the Examiner asserts that the rejection of the instant claims under 35 USC 112(a) is proper and has been maintained.  
With respect to the rejection of the instant claims under 35 USC 103 using Patel et al, Applicant states that Patel et al teach casting its batch mixture comprising its active agents to make a single ply casted film, wherein as a result of the casting process, the active agents in Patel et al’s film will be present in a single z-direction layer, unlike the claimed single ply film having one or active agents present in the single ply film in two or more z-direction layers.
single layer of water-soluble film (See paras. 15-23 and claims 53 and 72 of Patel et al), wherein this film would clearly fall within the scope of “…single ply film comprises one or more filament-forming materials and one or more agents present in the single ply film in two or more z-direction layers” as recited by the instant claims.  In other words, the single layer film of Patel et al has a thickness, wherein the one or more active agents are dispersed throughout the film, wherein this would fall within the scope of “…single ply film comprises one or more filament-forming materials and one or more agents present in the single ply film in two or more z-direction layers” as recited by the instant claims.   Thus, the Examiner asserts that the teachings of Patel et al are sufficient to render the claimed invention obvious under 35 USC 103.  
	With respect to the rejection of instant claims 7 and 8 under 35 USC 103 using Patel et al in view of Ochomogo et al and Sommerville-Roberts et al, Applicant states that the teachings of Patel et al and not sufficient to suggest and/or teach the claimed invention and that the teachings of Ochomogo et al and Sommerville-Roberts et al are not sufficient to remedy the deficiencies of Patel et al.  In response, note that, the Examiner asserts that the teachings of Patel et al are sufficient to suggest and/or teach the claimed invention for the reasons set forth above.   Additionally, the Examiner asserts that Ochomogo et al and Sommerville-Roberts et al are analogous prior art relative to the claimed invention and Patel et al and that one of ordinary skill in the art 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571) 272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY R DELCOTTO/           Primary Examiner, Art Unit 1761                                                                                                                                                                                                                                                                                                                                                                                         


/G.R.D/January 7, 2022